Case 1:18-cv-05639-EK-VMS Document 25 Filed 04/01/19 Page 1 of 3 PageID #: 102

                  Michael Faillace & Associates, P.C.
                                        Employment and Litigation Attorneys

60 E. 42nd Street, Suite 2020                                                            Telephone: (212) 317-1200
New York, New York 10165                                                                  Facsimile: (212) 317-1620
_________



                                                                       April 1, 2019

VIA ECF
Honorable Pamela K. Chen
U.S. District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, N.Y. 11201

Re: Lopez, et al. v. Pronto Pizza, et al.
Index no. 1:18-cv-05639


Your Honor,

         I am counsel to Plaintiff in the above-referenced matter. I write in opposition to

Defendants’ letter seeking a pre-motion conference to file a motion to dismiss (ECF # 24).

Defendants’ argument is frivolous and should be rejected. Pursuant to Fed. R. Civ. P. 8(a)(2), a

complaint must contain only a “short and plain statement of the claim showing that the pleader is

entitled to relief.” “To survive a motion to dismiss under Rule 12(b)(6), however, a complaint

must plead 'enough facts to state a claim to relief that is plausible on its face.'” Cruz v. Rose

Associates, LLC, No. 13 Civ. 0112 (JPO), 2013 U.S. Dist. LEXIS 49755, 2013 WL 1387018, at

*1 (S.D.N.Y. Apr. 5, 2013) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

         When “the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged,” the claim possesses facial

plausibility. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); see also ATSI Comm., Inc. v. Shaar

Fund, Ltd., 493 F.3d 87, 98 (2d Cir. 2007) (plaintiff must plead “the grounds upon which his

claim rests through factual allegations sufficient 'to raise a right to relief above the speculative

level'” (quoting Twombly, 550 U.S. at 546)). While Iqbal and Twombly necessitate plausibility,


                           Certified as a minority-owned business in the State of New York
Case 1:18-cv-05639-EK-VMS Document 25 Filed 04/01/19 Page 2 of 3 PageID #: 103
April 1, 2019
Page 2



they do not create a “heightened standard that requires a complaint to include specific evidence,

factual allegations in addition to those required by Rule 8….” Arista Records LLC v. Doe, 604

F.3d 110, 110 (2d Cir. 2010). Moreover, plausibility is not akin to probability, but is instead a

lesser burden. See Twombly, 550 U.S. at 556.

       On a motion to dismiss, courts are required to accept as true all of the factual allegations

contained in the complaint, drawing all inferences in the light most favorable to the non-moving

party. In re NYSE Specialists Sec. Litig., 503 F.3d 89, 95 (2d Cir. 2007). “While a complaint

need not contain detailed factual allegations, it requires more than an unadorned, the defendant-

unlawfully harmed- me accusation.” Matson v. Bd. of Educ. of the City Sch. Dist. of N.Y., 631

F.3d 57, 63 (2d Cir. 2011) (internal quotation marks and citation omitted). Thus, “on a motion to

dismiss, the relevant inquiry is whether a defendant has been put 'on notice of the theory of

employer liability.'” Perez v. Westchester Foreign Autos, Inc., No. 11-cv-6091 (ER), 2013 US

Dist LEXIS 35808, at *21 (S.D.N.Y. Feb. 28, 2013) (quoting Addison v. Reitman Blacktop, Inc.,

283 F.R.D. 74, 84 (E.D.N.Y. 2011)).

       Here, Plaintiffs have sufficiently claimed that Defendants Dashnor Dash Miftari (‘‘Dash

Miftari’’), and Besnik Stevie Miftari (‘‘Stevie Miftari’’) were their employers; further, their claim

for unreimbursed “tools of the trade” is viable. The Amended Complaint contains specific

allegations of fact more than sufficient for Plaintiffs to meet their burden.             Therefore,

Defendants’ request for a pre-motion conference should be denied.

       Plaintiff thanks the Court for its time and attention.

                                              Respectfully submitted,

                                              /s/Paul B. Hershan
                                              Paul B. Hershan
Case 1:18-cv-05639-EK-VMS Document 25 Filed 04/01/19 Page 3 of 3 PageID #: 104
April 1, 2019
Page 3



                                   MICHAEL FAILLACE & ASSOCIATES, P.C.
                                   Attorneys for the Plaintiffs
